          Case 1:19-cv-04036-VEC Document 58 Filed 08/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                     USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                        X        ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 8/6/2020
FRANCISCO ALVARADO,
on behalf of himself, FLSA Collective
Plaintiffs and the Class,
                    Plaintiff,                               Case No.: 1:19-cv-04036
                                                        A
        -against-                                       N
                                                             ____________
                                                             [PROPOSED]
VILLAS MARKET PLACE INC.,
d/b/a GARDEN GOURMET MARKET, and                             RULE 68 JUDGMENT
ANDREAS ZOITAS,
             Defendants.



        WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants VILLAS

MARKET PLACE INC., d/b/a GARDEN GOURMET MARKET, and ANDREAS ZOITAS, (collectively,

“Defendants”) having offered to allow Plaintiff FRANCISCO ALVARADO (“Plaintiff”) to take a

judgment against them, in accordance with the terms and conditions of the Defendants’ Rule 68 Offer dated

July 24, 2020 and filed as Exhibit A to Docket Number 56.;


        WHEREAS, on July 28, 2020, Plaintiff’s attorney having confirmed Plaintiff’s acceptance of

Defendants’ Offer of Judgement (Dkt. No. 56);


        It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of Plaintiff

in accordance with the terms and conditions of Defendants’ Rule 68 Offer dated July 24, 2020 and filed as

Exhibit A to Docket Number 56. The Clerk is directed to close this case.




SO ORDERED:

          August 6
Dated: ____________________, 2020               ___________________________________
New York, New York                              VALERIE E. CAPRONI
                                                United States District Judge
